 GRAND-CENTRAL CHRYSLER, INC.185WE WILL NOTdenounce employees as union instigators or adherentsor implyreprisalsfor such activity,in a manner constituting interference,restraint, andcoercion within the meaningof the Act.WE WILL NOTlead our employees to believethat we haveknowledge of theirunion activities,or otherwise create the impression that union activities of ouremployees are under surveillance.WE WILL NOTdiscriminatorily issue or apply instructions to employees abouttalking to union representatives.WE WILLNOT encourage,assist,or ratifyantiunionpetitionsanddemonstrations.WE WILL NOT, by threatsof reprisals, attempt to induce union representativesto withdraw unfair labor practice charges filed with the Board.WE WILL NOT in any othermanner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labor orga-nizations,to join or assistthe above-named Union,or any other labor organiza-tion, to bargaincollectivelythrough representatives of their own choosing, toengage in other concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any and all such activities,except to the extent that such rights maybe affected by the provisosof Section8(a)(3) of the Act.NISKAYUNA CONSUMERS COOPERATIVE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office,FourthFloor, The 120 Building, 120 Delaware Avenue, Buffalo, New York, Telephone No.842-3100.Grand-Central Chrysler, Inc. and Automobile Salesmen and Mis-cellaneousWorkers Union,Local192.CauseNo. 13-CA-6634.October 12, 196.5DECISION AND ORDEROn June 16, 1965, Trial Examiner Sidney J. Barban issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadnot engaged in the unfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in its entirety, as setforth in the attached Trial Examiner's Decision. Thereafter, the Gen-eral Counsel. filed exceptions to the Trial Examiner's Decision and abrief in support thereof, and the Respondent filed exceptions to theTrial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and the brief, and the entire rec-ord in this case, and finds merit in the General Counsel's exceptions.155 NLRB No. 20. 186DECISIONSOF NATIONAL LABOR RELATIONS BOARDAccordingly, the Board adopts thefindings, conclusions,and recom-mendationsof the Trial Examiner only to the extent consistentherewith.The complaint alleges that the Respondent engaged in conduct vio-lating Section 8(a) (1) and (3) of the Act. The Trial Examinerfoundessentiallythat the Respondent engaged in the conduct allegedto be unlawfulbut concludedneverthelessthat exceptfor an isolatedincidentnot warranting a remedy, the Respondent had not violated theAct.'We adopt the Trial Examiner's findings of fact, and, on thebasis of such findings, conclude that the Respondent's conduct wasunlawfulas allegedin the complaint.1.Interrogation:Shortly after employee Gossmeyer signed upemployee Zrelak in the Union on or about August 8, 1964, SupervisorMiller asked Zrelak if Gossmeyer got him to join the Union, and Sio-kos, general manager ofthe Respondent, asked Zrelak if he knew any-thing about Gossmeyer's union activities. About the middle of August,Siokos alsohad a conversation with employee Varventiotis in Siokos'office duringwhich he asked if Varventiotis knew of anyone who hadbeen sentto the Respondent's operation by the Union.When askedthe reasonfor this question, Siokos stated that he thought Gossmeyerwas from the Union. Also about the middle of August, Jack Buttitta,executive-secretary and operatingmanager ofthe Respondent, toldemployee Polakoffthat he didnot care ifthe Unioncame in,but thathe did not want "anyone to try to instigate it."'He also asked Polakoffif he was a union man, if there were any union men at the Respondent'soperation, and if anyone had approached him about the Union.The Trial Examiner concluded that the above instances of interro-gation "didnot appear to be coercive," and were, therefore, not unlaw-ful.However,the Respondent's interrogation had no legitimate pur-pose,2 butrather was intended to determine the union membership andactivities of its automobilesalesemployees and to uncover the unionleader or organizerat the Respondent's place of business.Accord-ingly,we find that the above noted instances of interrogation ofemployees by the Respondent had a tendency to interfere with, re-strain, andcoerce the employees, and that the Respondent by engagingin such conduct violated Section 8 (a) (1) of the Act.32.The discharge of Gossmeyer:Gossmeyer was hired by theRespondent on June 17, 1964.He quit a few days later, but, uponbeing offered an increase in pay and other benefits, returned to work.1The Trial Examiner found that the Respondent,through Supervisor Miller, violatedSection 8(a) (1) of the Act by tellingemployeeVarventiotisthat his compensation woulddepend upon his disaffiliationfrom the Union.We find thatMiller's conduct warrantsan appropriate remedy, particularlyin view ofour findingsbelow thatthe Respondentengaged in various other unlawfulactivity.2Cf.Blue Flesh Express,Inc.,109 NLRB 591; alsoHenryI. Siegel Co.,Inc.,143 NLRB386, 387.aN.L.R.B. v. Midwestern Instruments,Inc.,264 F. 2d 829, 831 (C.A. 10), enfg 119NLRB 1690;Louisiana Manufacturing Company,152 NLRB 1301. GRAND-CENTRAL CHRYSLER, INC.187He later joined the Union and, during August, was the most activeemployee insolicitingunion membership among his fellow employees.It was at this time that the Respondent, as found above, unlawfullyinterrogated employees concerning the union membership and activitiesof Gossmeyer and also engaged in other violative of Section 8 (a) (1) ofthe Act.Gossmeyer was discharged on August 19. The next day,Supervisor Miller told Gossmeyer that he was being let go because"business was slow and we just can't carry too many people." Subse-quently, in a letter to the Regional Director, the Respondent stated thatGossmeyer was discharged for "tardiness"; at the hearing, it assertedthat Gossmeyer was generally an unsatisfactory employee. The TrialExaminer found that Gossmeyer's faults were not unusual among theRespondent's employees, but nevertheless concluded that his dischargewas not unlawful. In reaching this result, he relied on the lack of evi-dence of union hostility by the Respondent, the fact that Gossmeyerwas less than a fully satisfactory employee, and the fact that theRespondent had plausible reason, an unexcused absence, fordischarg-ing Gossmeyer.We cannot agree that Gossmeyer was discharged for cause.As theRespondent obviously knew, Gossmeyer was the employee most activein soliciting for the Union; the Respondent's executive secretary hadstated that he did not want anyone to try to"instigate"the union ; andthe Respondent gave inconsistent reasons for the discharge.Further-more, none of these shifting reasons withstands scrutiny.Thus,although the Respondent told Gossmeyer he was being terminatedbecause business was slow, it was at the same time advertising for andhiring new salesmen; moreover,the Respondent,as discussed below,attempted to suppress evidence of the assertion of this reason for thedischarge by directing Supervisor Miller not to reveal to the Boardagent investigating this case what he had told Gossmeyer was the causeof his being terminated.As for Gossmeyer's tardiness,itwas, as theTrial Examiner found, either excused or condoned.And theRespond-ent's criticism of Gossmeyer as an unsatisfactory employee loses muchof its cogency in view of the Trial Examiner's finding, supported bythe record,that Gossmeyer's "faults were not unusual among Respond-ent's employees"who have continued to be employed by the Respond-ent.It is apparent,in all the circumstances,and we find,that theRespondent seized upon shifting justifications in order to mask thefact that Gossmeyer was being discharged for "instigating" and solic-iting forthe Union.Accordingly, we find that the Respondent dis-charged Gossmeyer for engaging in union and concerted activitiesand, thereby,violated Section8(a) (3) and (1) of the Act.3.Interference with, the Board's investigation:The charge in thisproceeding was filed on August 20,1964.In October 1964, a Boardagent visited the Respondent's establishment to investigate the charges. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe was furnished a room by the Respondent in which to hold inter-views.Unknown to the agent, the room contained a hidden micro-phone which was connected to a receiving apparatus in a nearby room;anyone with access to this latter room could, by activating the appara-tus, hear what was being said in the room being used for the inter-views.As there was no evidence that the Respondent intended to, ordid, eavesdrop on interviews held by the Board agent, or that employ-ees, as distinguished from supervisors,were aware of the existence ofthe microphone, the Trial Examiner found that the presence of themicrophone did not materially affect the Board's investigation, andthat the Respondent did not violate the Act by furnishing this roomto the agent.We do not agree.It is apparent that the Respondent, by providing the Board agent,for purposes of his investigation, with a room containing a hiddenmicrophone,created a situationin which it could improperlyinterferewith the Board's investigatory processes by secretly listening to theinterviews conducted by the Board agent. By creating a situation inwhich it could maintain employer surveillance of the Board agent'sinterviews, the Respondent's conduct tended to interfere with the rightsof its employees to seek in a properly conducted and protected proceed-ing the realization of their statutory rights.4Furthermore, SupervisorMiller, who was aware of the presence of the microphone,was inter-viewed in the room after being instructed by the Respondent to with-hold from the Board agent evidence of the reason given to Gossmcyerfor his discharge.Clearly in such a situation the possibility that theRespondent could, as Miller knew, eavesdrop on this interview tendedto restrain and coerce Miller with respect to the information he gavethe Board agent, and thereby interfered with the freedom of theemployees to vindicate their statutory rights in the manner providedby the Act.5 In view of the foregoing, we find that the Respondent,by providing the Board agent with a room containing a hidden micro-phone, violated Section 8 (a) (1) of the Act.Additionally, we find thatthe Respondent, by instructing Miller to withhold evidence from theBoard agent, obstructed the Board in its investigation, and that thisalso had the necessary effect of interfering with the freedom of employ-ees to vindicate their statutory rights in a Board proceeding.Accord-ingly, we find that this conduct was violative of Section 8 (a) (1) ofthe Act.'THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in con-nection with its operations described in section I of the Trial Exam-4SeeCannon Electric Company,151 NLRB 1465.5 SeeJackson Tile ManufacturingCompany,122 NLRB 764, 766,Better Monkey GripCompany,115 NLRB 1170,enfd. 243 F.2d 836(C.A. 5).4 Jackson Tile Manufacturing,supra. GRAND-CENTRAL CHRYSLER, INC.189iner's Decision,have a close,intimate,and substantial relation to trade,traffic, and commerce among the several States,and tend to lead tolabor disputes burdeningand obstructingcommerce and the free flowof commerce.THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices prohibited by Section 8(a) (1) and (3) of the Act, weshall order that it cease and desist therefrom and take certain affirma-tive action designed to effectuate the purposes of the Act.Having found that the Respondent on August 19, 1964, unlawfullydischarged Kenneth Gossmeyer, Jr., for engaging in union and con-certed activities, we shall order that the Respondent offer him immedi-ate and full reinstatement to his former or a substantially equivalentposition, without prejudice to his seniority or other rights and priv-ileges,and make him whole for any loss of earnings he may have suf-fered as aresult of the discrimination against him, by payment to himof a sum of money equal to the amount he would have earned from thedate of his discharge to the date of the offer of reinstatement,' less hisnet earnings during said period, to be computed on a quarterly basisin the manner established by the Board inF. TV. Woolworth Coin pany,90 NLRB 289. Interest at the rate of 6 percent per annum shall beadded to such net backpay and shall be computed in the manner setforth inIsis Plumbing cC Heating Co.,138 NLRB 716.We shall alsoorder that the Respondent preserve and, upon request, make availableto the Board or its agents, for examination and copying, all payrollrecords, social security payment records and reports, timecards, and allother records necessary to analyze the amount of backpay clue.As the unfair labor practices committed by the Respondent were ofthe character which go to the very heart of the Act, we shall requirethe Respondent to cease and desist from infringing in any mannerupon the rights of employees guaranteed by Section 7 of the Act.CONCLUSIONS on LAW1.The Respondent is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.AutomobileSalesmenand Miscellaneous Workers Union, Local192, is a labor organization within the meaning of Section 2(5) ofthe Act.3.By interrogating its employees concerning their union member-ship and activities, and the union membership and activities of otheremployees; advising an employee that his compensation would dependupon his disaffiliation from the Union ; obstructing the Board's proc-esses by instructing a supervisor to give false information to a Board7 SeeA.P.W.ProductsCo., Inc,137 NLRB 25. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDagent; and by making available to the Board agent, for the conduct ofinterviews,a room which contained a hidden microphone,the Respond-ent has engaged in unfair labor practices within the meaning of Sec-tion 8 (a) (1) of the Act.4.By discharging Kenneth Gossmeyer, Jr., on August 19, 1964,because of his union and concerted activities, the Respondent hasengaged in unfair labor practiceswithin themeaning of Section S(a)(3) and (1) of the Act.5.The aforementioned unfair labor practices are unfair labor prac-tices affecting commerce within the meaning of Section 2(6) and (7)of the Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, Grand-Central Chrysler, Inc., Chicago, Illinois, its offi-cers, agents, successors, and assigns, shall1.Cease and desist from :(a) Interrogating its employees concerning their unioninembershipand activities, and the union membership and activities of otheremployees; advising employees that their compensation would dependupon their disaffiliation from a union; and obstructing the Board'sprocesses by instructing a supervisor to give false information to aBoard agent, and by making available to the Board agent, for the con-duct of interviews, a room which contained a hidden microphone.(b)Discouraging membership in or activities on behalf of Auto-mobile Salesmen and Miscellaneous Workers Union, Local 192, or anyother labor organization of its employees,by discriminatorily dis-charging any of its employees.(c) In any other planner interferingwith, restraining,or coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a conditionof employment,as authorized in Section 8 (a) (3) of the Act, as modi-fied by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action -which the Board finds willeffectuate the purposesof the Act :(a)Offer to Kenneth Gossmeyer, Jr., immediate and full reinstate-ment to his former or a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges,and make himwhole for any loss of earningshe may havesuffered as a result of thediscrimination against him,in the manner set forth in the section ofthis Decision and Order entitled "The Remedy."(b)Notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement GRAND-CENTRAL CHRYSLER, INC.191upon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces.(c)Preserve and, upon request, snake available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay due tosaid employee.(d)Post at its operations in Chicago, Illinois, copies of the attachednotice marked "Appendix." 8 Copies of said notice, to be furnishedby the Regional Director for Region 13, shall, after being duly signedby the Company's representative, be posted by the Company immedi-ately upon receipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall betaken by the Company to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 13, in writing, within10 days from the date of this Order, what steps have been taken tocomply herewith.8 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals, Enforcing an Order"APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their unionmembership and activities, and the union membership and activi-ties of other employees.WE WILL NOT advise employees that their compensation willdepend upon their disaffiliation from a union.WE WILL NOT obstruct the Board's processes by instructing asupervisor to give false information to a Board agent and by mak-ing available to the Board agent, for the conduct of interviews, aroom which contains a hidden microphone.WE WILL NOT discourage membership in or activities on behalfof Automobile Salesmen and Miscellaneous Workers Union, Local192, or any other labor organization of our employees, by discrimi-natorily discharging any employee.WE WILL NOT in any other manner interfere with, restrain, orcoerce employees in the exercise of the rights guaranteed in See- 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion 7 of the Act, except to the extent that such rights" may beaffected by an agreement requiring membership in a labor orga-nization as a condition of employment, as authorized in Section8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.AVE WILL offer to Kenneth Gossmeyer, Jr., immediate and fullreinstatement to his former or a substantially equivalent position,without prejudice to his seniority or other rights and privileges,and make him whole for any loss of earnings he may have sufferedby reason of the discrimination against him.GRAND-CENTRAL CHRYSLER. INC.,Employer.Dated----------------By-----------------------------------(Representative)(Title)NoTE.-We will notify the above-named employee if presently serv-ing in the Armed Forces of the United States of his right to full rein-statement upon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act of 1948, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 881 U.S. Courthouse and Federal Office Building, 218 SouthDearborn Street, Chicago, Illinois, Telephone No. 828-7572, if theyhave any question concerning this notice or compliance with itsprovisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed on August 20, 1964,and thereafter amended, by AutomobileSalesmen and Miscellaneous Workers Union, Local 192, herein referred to as theCharging Party or the Union,the General Counsel of the National Labor RelationsBoard, herein referred to as the General Counsel,by the Regional Director forRegion 13(Chicago, Illinois),issued a complaint dated October 30, 1964, there-after amended prior to and at the hearing in this matter,against Grand-Central Chrys-ler, Inc., herein referred to as the Respondent.The complaint alleged that theRespondent had engaged in and was engaging in unfair labor practices in violationof Section 8(a)(1) and(3) of the National Labor Relations Act, as amended, byreason of the discharge of Kenneth Gossmeyer(whose correct name, as shown bythe record,isKenneth Gossmeyer,Jr.), and by other activities discussed hereinafterRespondent duly filed an answer to the complaint,which,as amended,admitted cer-tain allegations of the complaint,but denied the commission of any unfair laborpractices.Pursuant to notice,a hearing was held before Trial Examiner Sidney J. Barban atChicago, Illinois, on February 9, 10, 11,17, 18, and 19,1965.All parties appearedat the hearing and were afforded full opportunity to participate,examine witnesses,and adduce relevant evidence.Oral argument was waived.Helpful briefs havebeen received from the General Counsel and the Respondent and have been care-fully considered. GRAND-CENTRAL CHRYSLER, INC.193Upon the entire record in this case, and from his observation of the witnesses, Imake the following:FINDINGSOF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is an Illinois corporation engaged at Chicago, Illinois, in the retailsale, distribution, and servicing of new and used automobiles.During the calendaryear 1964, Respondent sold and distributed automobiles and other products of agross value in excess of $500,000 and in the same year received automobiles andother items of a value in excess of $50,000 at its place of business in Chicago whichwere shipped directly to it from points and places outside the State of Illinois.Respondent admits and I find that Respondent is engaged in commerce within themeaning of the Act.H. LABOR ORGANIZATIONThe Respondent contends that the Charging Party herein is not a labor organiza-tion within the intent, policy, or meaning of the Act, but is rather "a corrupt schemeor device for enriching its promoters and ba[c]kers."It appears that the Charging Party was chartered by Distillery, Rectifying, Wine &AlliedWorkersInternationalUnion of America, AFL-CIO, herein called the Dis-tilleryWorkers, on March 20, 1964.1However, this affiliation does not appear onany of the formal papers.Merlin W. Griffith, the secretary-treasurer of the Charg-ing Party, testified that this organization has members among automobile salesmenemployed by the Respondent and other automobile dealers, and that the organizationexists for the purposes of representing salesmen and other workers in the automobilesales industry in collective bargaining for terms and conditions of their employmentand in the handling of their grievances.The Charging Party has been certified bythe Regional Director of the Board on the basis of stipulations for certification uponconsent election in Cases Nos. 13-RC-10143 and 13-RC-10240 as the exclusiverepresentative for collective bargaining at Station-Wagon Sales, Inc , and McCormickPlace Motors, Inc., employers apparently engaged in operations similar to Respondentand also located in Chicago,Illinois.It also appears from Griffith's testimony thatthe Charging Party has secureda recognitionagreement from another employer.Employees participate in the organization by attendance at meetings, organizationalactivities, and collective-bargaining negotiations.Griffith asserted that the ChargingParty had participated in a number of collective-bargainingsessionswith McCormickFord and had currently filed charges against that employer.Based upon this evidence, which is credited, I find that the Charging Party clearlycomplies with the definition of a labor organization contained in Section 2(5) of theAct.The Respondent contends,in essence, that, nevertheless, the Board should notpurposes of the Act.However,the Board inAlto PlasticsManufacturing Corpo-ration,136 NLRB 850, 851, 853, considered and rejected the contentions raised here,stating,.Intervenor's ultimate position is that the Board should withhold its processesfrom the Petitioner because it is a "corrupt" labor union and because such anorganization is not a labor organization within the meaning of the Act.Therequest implicit in the contention is appealing.However, we find no warrant inthe statutory scheme to authorize such action.****Itmust be remembered, however, that the Board administers a statute, and isduty bound to concern itself solely with those matters which are within thescope of the statute, and to exercise only those powers which Congress invested1The date appears in the decision of U.S. District Judge J. S. Perry upon motion forpreliminary injunction sought by the Distillery Workers in the action brought by thatunion to impose a trusteeship upon the Charging Party I have taken judicial noticeof that action of Judge Perry, dated March 3, 1965 (physically attached to Respondent'smotion to reopen the hearing in this matter, received as Respondent's Exhibit No 12),as well as Judge Perry's earlier orders dated February 4, 1965 (Respondent's ExhibitNo. 4), and February 11, 1965 (Respondent's Exhibit No. 11)Respondent's motion toreopen the hearing to take further evidence with respect to the status of the ChargingParty as a labor organization, based upon the further proceedings before Judge Perry,was denied. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the Board.We believe that the matters alleged by the Intervenor in supportof its contention are outside the Board's statutory competence and that theBoard is therefore without power under the Act to remedy them.The Respondent suggests thatAlto Plastics,involving a representation matter,should not be binding upon me in this case involving alleged unfair labor practices.This contention is disposed of by the Board's decision inEdward Fields, Incoi po-rated,141NLRB 1182, enfd. as modified 325 F. 2d 754 (C.A. 2), adopting therationale ofAlto Plasticsin an unfair labor practice matter.Finally, Respondent urges that this case differs fromAltobecause here the Charg-ing Party has been enjoined by a U.S. district court from "engagingin any organiz-ing or collective bargaining," pending determination of the proceeding or furtherorder of the court.However, even assuming that this order, first issued on Feb-ruary 4, 1965, may affect the status of the Charging Party as a labor organization atthe timesmaterialto this matter.Furthermore, it is clear that the Order, by itsterms, is not meant to be permanent. The Board has held that even though a localunion istemporarily unable to function because of the upheaval following theappointmentof a trustee, the local union may still continue to exist as a labor orga-nization withinthe meaningof the Act.Dorado Beach Hotel,144 NLRB 712. Cf.The Bunker Hill Company,146 NLRB 331 (status of labor organization under theAct recognized pending final determination thatit isdisqualified to act as collectivebargainingagent).It is therefore found that the Charging Party is, and at all times material to thismatter has been, a labor organization within the meaning of Section 2(5) of the Act.III.SUPERVISORY ISSUESThis proceeding involves only the sales activities of Respondent in which approxi-mately 15 to 19 new- and used-car salesmen are engaged. The following are undis-putedly managerial or supervisory personnel concerned with those operations: JosephButtitta is the president of the Respondent; Jack Buttitta is executive secretary andthe operating manager of the Respondent; James Sioko identified himself as generalmanager of Respondent; and Louis Lessor is a sales manager of Respondent.In the original complaint issued October 30, 1964, and in each successive amendedcomplaint, Robert Miller, identified as a new-car manager, is alleged to have beena supervisor and agent of Respondent at material times.Respondent's answer datedDecember 23, 1964, admitted this allegation.Respondent's answers to subsequentamended complaints in this matter deny that Robert Miller was a supervisor oragent of Respondent as alleged in the complaint.At the hearing, General Counselmoved to also amend the complaint to allege that Sam Polly 2 was, at times mate-rial to this proceeding, a supervisor and an agent of Respondent.Respondent claimsthat Polly did not occupy a supervisory position and that it is not responsible for hisactivities.Respondent asserts that Polly was a "closer" for a short time, from theearly part of June to the middle of July 1964 and thereafter reverted to the posi-tion of an ordinary salesman.RobertMiller apparently succeeded Polly as a"closer" and continued in that position at all times material to this proceedingIt is clear that no salesman in Respondent's establishment could complete a salewithout reference to a closer, for only the closer has authority to sign the bill ofsale and authorize delivery of the car.Problems with respect to sales price, credit,financing, time payments, valuation of tradein, and the like were referred to thecloser,who has considerable discretion in completing the sale, subject to the abilityof Feldman, head of Respondent's credit department, to sell the customer's note orother evidence of credit to a bank or some similar financial institution.Where thesalesman is unable to persuade the customer to agree to terms satisfactory to theRespondent, the closer attempts to "rework the deal" to secure more satisfactoryterms.In fact, the salesmen were encouraged to turn any customer whom theycould not sell over to a closer.Kenneth Gossmeyer, the salesman whom Respond-ent is alleged to have discriminatorily discharged, stated that "There is a saying atGrand-Central Chrysler, if an individual comes in the establishment to use the washroom, see that they see a closer before they leave "While the closer was completingthe sale, the salesman was expected not to interfere with the transactionDuring the period relevant to this matter there were at least three persons whoregularly acted as closers.Two of these were Siokos and Lessor. The third was2 Polly,who appeared as a witness for Respondent, stated that his proper name wasSam Polakoff, but was generally known as Sam Polly and is so referred to herein. GRAND-CENTRAL CHRYSLER, INC.195Polly for a short time, succeeded by Robert Miller.Respondent's witnesses do notsubstantially dispute the duties and authority of the "closer" as set out above sHowever, although Respondent admits that the term "closer" is loosely applied toboth closers and managers, it emphasizes that the two are different positions, withthe manager exercising "executive" authority that the "closer" does not possess.The closer is paid a salary ranging from $175 to $200 a week, with an "override"of up to $5 for each car he delivers. The closers do not punch a timeclockThecloser doesnot sellcars from the floor unless specifically requested by a particularcustomer.The regular new- or used-car salesmanemployed by Respondent receivesa weekly salary (or "front") ranging from none whatsoever to $75, plus a commis-sion on each car sold, normally 15 percent of the profit on the vehicle. Salesmanpunch a timeclock.The employees normally carry their employment problems to the closer, appar-ently without distinction between the "managers" and the "closers," and have securedfavorable action through the intervention of the closer.On one occasion, Pollyadjusted Gossmeyer's timecard when he was late.On another occasion, after advis-ing an employeehe hadforgottento punch his timecard, Robert Miller obtained anapproval of the timecard from Lessor and assured the employee that everything hadbeen taken care of.When GossmeyerquitRespondent's employ after 2 days because of dissatisfac-tionwith the amount of the "front" and other conditions, it was closer Polly whorequested Gossmeyer to come in and talk tomanagementabout returning to work.Polly also talked with Gossmeyer on this occasion before turning him over to Siokosand Jack Buttitta who persuaded him to return.Robert Miller testified that as acloser he interviewed applicants for sales positionsand two menwhom he recom-mended were hired.4 In addition, Robert Miller testified that as a closer, his dtuiesincluded "supervision of the men," which he explained as "to watch them and keepthem on their toes."John Zrelak, an ex-employee of Respondent, testified that Robert Miller, as wellas Jack Buttitta, Lessor, and Siokos would move salesmen from one sales location toanother, duringhis tenure as an employee.He asserted that he had also seen RobertMiller and Jack Buttitta instruct salesmen to transport customers to their destination,in cases where the customer's car was not ready.On anotheroccasion,whena salesmancomplained to Robert Miller about theamount of his commission, Miller promised to speak to Jack Buttitta aboutgettingthis adjusted and subsequently advised thesalesmanthat this adjustment would bemade.When General Manager Siokos decided Gossmeyer was to be discharged, heinstructed Robert Miller to pull Gossmeyer's timecard and advise Gossmeyer of histermination.The only other closer who testified was Sam Polly, called as a witness for Respond-ent.Polly asserted that, in completing the sale of a car brought to him by a sales-man, the manager and the closer were practically the same. In his words, "Themanager is the house and the closer is the house also "This evidence, and the record as a whole, reveals a close identity between theso-called "closer" and the management of Respondent.Not only is the closer heldout to the employees as an agent of management, but is placed in a position wherehe can vitally affect the compensation earned by the salesmen for their services.'3 To some extent, the testimony of Siokos deviated from the findings stated, as in histestimony that only the two managers, and not the closes, could authorize delivery ofthe car to the customerThis is contrary to the testimony of the other witnesses, includ-ing Lessor, who testified that the closer, as such, could authorize the delivery of a carand sign abill of sale with the customer. Siokos' testimony tended to excessively depreci-ate the status and authority of the closer and I do not credit it.* Siokos, on the other hand, testified that interviews of applicants for employment werecarried out by Jack Buttitta, Lessor, and himself and that no one else had authority tohire a salesman.He stated, in response to a leading question, that where a salesman ora closer recommended hire of an employee, neither "had authority to make that recom-mendation effective "However, he admitted that he "might be influenced a little strongerif the recommendation is made by a closer " Siokos further asserted that the closer didnot have authority to directsalesmenin the course of their work5Thus, in its newspaper advertisement for new employees, as set forth in the record,Respondent states, in pertinent part, "You don't have to be fully expd [experienced] wehave four closers to assist youEarn $10,000 or more212-809-66-v of 155-14 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe evidence is convincing that the closer, in the course of his duties, has authorityto responsibly direct the salesmen in the course of their employment, to pass judg-ment on their sales, and direct them in the manner of making their sales, using inde-pendent judgment and discretion, and to make effective recommendations withrespect to employment and employee working conditions. It is therefore found thatRobert Miller and Sam Polly, at the times they were occupying the position of closerwith the Respondent, were supervisors within the meaning of Section 2(11) of theActIndeed, even if they were not technically "supervisors" within the meaning ofthe Act, the closers were held out by Respondent to have such apparent authorityto speak for Respondent in relation to the salesmen's daily employment and wereplaced in such a strategic position to translate to the salesmen the desires and policiesof management that Respondent may be fairly held to be responsible for their activi-tieswithin the apparent scope of their authority and employment by Respondent.N.L.R.B. v. Des Moines Foods, Inc.,296 F. 2d 285 (C.A.8); N.L.R.B. v. Solo CupCompany,237 F. 2d 521 (C.A. 8); seeN.L.R.B. v. Mississippi Products, Inc.,213 F.2d 670, 672-673 (C.A. 5).General Counsel appears to contend that Polly should be considered to be an agentof Respondent even after he ceased to be a closer and reverted to the status of asalesman.The basis for this assertion is the fact that Polly allegedly associated withmanagement about the Union, and, on occasion, stated to Gossmeyer that he wasrelating a conversation with management officials about Gossmeyer.The evidencedoes not establish that Polly, after he was relieved of his responsibilities as a closer,had either actual or apparent authority to act or speak for management in respect tolabor or employee relations matters, and I so find. It is therefore found and con-cluded that after Polly ceased to be a closer, he did not continue to be a supervisorand was not thereafter held out by Respondent as an agent or spokesman on employ-ment matters.IVTHE ALLEGED UNFAIR LABOR PRACTICESA Independent nets of interference, restraint, and coercion1.Alleged illegal interrogation and promisesThe General Counsel asserts that on several different occasions, Respondentengaged in illegal interrogation of employees and that on one occasion Robert Millerpromised an employee extra money on condition that the employee cease supportingthe Union.The activities involved apparently occurred during a few days in August 1964,when Gossmeyer, who was discharged on August 20, was particularly active onbehalf of the Charging Party.Zrelak, who was an employee at the time, but whohas since left the Respondent's employ, testified that shortly after he joined theUnion in the early part of August, closer Robert Miller asked him whether Goss-meyer had gotten him to join the UnionZrelak evaded answering and directedMiller to Gossmeyer.Miller, who was called as a witness by the General Counsel,was not asked about this incident by any party. Zrelak's testimony as to this inci-dent is credited.Zrelak further testified that about the middle of August Siokos approached himnear the new-car showroom and asked Zrelak if he knew anything about Ken Goss-meyer's union activities.Zrelak states he told Siokos, "Well, why don't you ask himI don't try to follow him or take care of his business, I have enough to worryabout myself "This conversation was specifically denied by SiokosFrom myohservation of the witnesses and evaluation of the testimony on the record as awhole, I am convinced that Zrelak is the more credible witness and credit his accountof this conversation.Nick Varventiotis (referred to as Vern in the record and herein), who was alsoan employee at the time, but who has since left the employ of Respondent, testifiedthat about mid-August, Siokos had a conversation with him in Siokos' office in whichSiokos asked him if he knew of anyone who had been sent by the Union to Grand-Central Chrysler.Vern stated he told Siokos that he did not know and asked Siokoswhy he raised the question.The witness testified that Siokos answered as follows"And he told me that he thinks that-or I don't remember exactly that Kenny Goss-meyer was from the union." Slokos denied asking Vern if he knew of anyone whohad been sent to Respondent by the Union or having any such conversation withVern.Respondent urges that Vern's testimony was impeached by prior inconsistent state-ments in his affidavit given to the General Counsel.Respondent further vigorously GRAND-CENTRAL CHRYSLER,INC.197argues in its brief that Vern should not be credited,in essence,on the ground thathe was hostile to, and was attempting to put pressure upon Respondent because ofcommissions which he claims Respondent owes him.In his affidavit,Vern stated that Siokos called him in his office and told him thathe (Siokos)had heard that Gossmeyer belonged to the Union and asked if Goss-meyer had talked to him about the UnionVern stated, in the affidavit,"It is mybelief that the union sent Gossmeyer to sign us up."Vern spoke with an accent and appeared to have the difficulty of some foreignborn persons of translating his thoughts and articulating his ideas into idiomaticEnglish.I do not believe that there is any essential difference between Vern's tes-timony and the statements in his affidavit and credits his testimony that Siokos inter-rogated Vern with respect to the current union activities at Respondent'splace ofbusiness and linked Gossmeyer to those activities.Polly, who was called as a witness by Respondent,admitted on cross-examinationthat during this period,in the context of discussions around Respondent's shop con-cerning the union difficulties of Johnson Ford,another automobile dealer in Chi-cago, Jack Buttitta told him that Buttitta did not care whether the Union came in,but that he did not want"anyone to try to instigate it," and that Buttitta further"asked me if there was any union men here and if I was a union man." This occurredsometime in August.Buttitta was just talking in general terms; e g., "He asked meifany one approached me. I did not tell him that anyone approached me " JackButtitta acknowledged that he had a conversation with Polly about the Union; infact, he asserts he spoke to no one else about the Union.While vague and appar-ently confused about this conversation at times, Buttitta testified that, in this instance,he told Polly that he was not against unions,but "if there was a union to come, Iwant them to come in the right way without making any sweetheart deals betweenthe men and the union,something like that."On cross-examination,Buttitta statedhe did not want any unions making sweetheart deals "to instigate trouble."He fur-ther denied questioning Polly about union activities.Although Polly was an unimpressive witness generally,the circumstances underwhich this testimony was given on cross-examination,and the fact that it confirmedevidence previously given in an affidavit to the General Counsel,persuades me thatPolly's testimony in this instance is more reliable than that of Jack Buttitta, whosetestimony on this matter was vague and confused.To the extent that it was contra-dicted by Jack Buttitta,the testimony of the latter is not creditedAn additional incident,involving Robert Miller, was testified to by Nick Vern asoccurring during this same period in August.On this occasion, Vern complainedtoMiller that he did not get as much commission as he was supposed to receive ona deal, and stated that he was going to quit.Miller stated that he would talk toButtitta to see if he could obtain the money for Vern which he had lostVern statesthat a half hour later,Miller returned and said, "Okay.Everything is taken care of,but you'd better take your signature out of the union."Neither Robert Miller norJack Buttitta was questioned about this testimony.It is credited.6These instances of interrogation do not appear to be coercive within the meaningof the Board's decision inCannon Electric Company,151NLRB 1465, and aretherefore not violative of the Act.It is recommended that these allegations be dis-missed.However, the statement of Robert Miller to Vern that his compensationOVern also testified that at some unidentified date in October,after Vern had leftRespondent's employ, Robert Millei visited him at his homeDuiing the course of theconversation between them, Miller told Vern that lie was going to call JosephButtittaand ask for money the Respondent owed him and stated that if Respondent refused,Millerwas goingto tell the truth concerning Gossmeyer's dischargeVernassertedthat Millertold him that one of the reasons for Gossmeyer'sdischargewas his union activitiesRobert Miller later testified as a witness by the General Counsel but was not questionedabout this conversation.Miller testified,however,that he had left Respondent's employinOctober.It is readily apparent,and I find,that Miller hadceased his employmentwith Respondent at the time of this conversation with VernMiller'sstatement, notmade in the course of his employment as a supervisor,istherefore not binding on Re-spondent and Vern's testimony as to the statement is hearsaySee Eastman,et al. vUS,212 F 2d 320, 322-323;Lyons Milling Co v. Goffe & Carkener,Inc, 46 F2d 241,248CfDrico Industrial Corpoiatson.115 NLRB 931However,since the evidence wasreceived without objection,itmay be given consideration in the resolution of the issuesherein.SyracuseEngineeringCo.,Inc v. Haight, 97 F.2d 573 (C.A. 2)Nevertheless,since the testimony is conclusionary,rather than factual,and since the General Counselchose not to question Miller himself about this,I conclude that this testimony is entitledto, and have given it,no weight. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould depend upon his disaffiliation from the Union did constitute interference with,restraint, and coercion of employees in the exercise of their rights under the Act inviolation of Section 8(a) (1) of the Act.2.Alleged obstruction of the Board's processes and surveillanceBoth of these allegations are rooted in circumstances attendant upon Respondent'streatment of Larry Miller, an agent of the General Counsel of the Board, during hisinvestigation of the charges in this matter.Larry Miller visited Respondent's premises in October 1964, and was given theuse of an office in Respondent's showroom in which to interview witnesses and takestatements.Apparently Respondent made salesmen and supervisory personnel avail-able to him for this purpose.The evidence shows that there was at the time a microphone concealed behind acalendar in this room.Robert Miller testified that the microphone had been in usein 1962 when he previously worked for Respondent, at which time it was used as asales tactic by the salesmen.However, it was admitted that Robert Miller had noway of knowing whether the microphone was in use during the time Larry Millerwas interviewing witnesses in the room.Respondent's witnesses denied that theapparatus was in use at the time, or that it had been for 7 years. It was asserted thatthe room which served asa listeningstation for the apparatus was, and had been,locked upRobert Miller also testified that this room was padlocked.There is noevidence of knowledge among the employees, as distinguished from supervisors, ofthe existence of this device.General Counsel urges that even though direct evidence that Respondent eaves-dropped on these interviews is lacking, Respondent is nevertheless responsible forcreating an impression of surveillance in this situation. It is argued that "Respond-ent must be presumed to have known and therefore intended that the reasonableconsequences of its act would be to create in the minds of the witnesses an appre-hension of surveillance and if possible unfavorable action." It is also urged that"Based upon the known use of the microphone by salesmen" an inference can bemade that "everyone interviewed in the bugged room was aware of its presence."I am of the opinion that the record in this case will not support a finding thatRespondent either eavesdropped on these interviews or anticipated that the personsinterviewed would be conscious of the presence of the listening apparatus and beeffected thereby, or that Larry Miller was intentionally placed in that room for thatpurpose.However,since thetest of interference, restraint, and coercion under Section8 (a) (1) of the Act depends not on the anticipation or intent of the employer, but onthe reasonable tendency of its acts,see, i.e.,American Freightways Co , Inc.,124NLRB 146, I have carefully considered whether an inference is justified that thepersons interviewed were conscious of and therefore affected by the presence of thedevice.There is no basis, on this record, for a finding that the device had been usedfor at least 2 years prior to the time of the interviews. I am impressed by the factthat the General Counsel avoided questioning any other employee about the point,so it must be assumed they were not aware of the device and therefore this was nota matter of general comment and discussion among the salesmen. It may be thatsome salesmen were conscious of the device and were restained by that knowledge,but this is speculation.General Counsel urges that the situation with respect to Robert Miller stands ona different foundation.As has been noted, Robert Miller had been instructed bySiokos to tell Gossmeyer that his employment was terminated. It is alleged thatRespondent directed Robert Miller to give false information about the discharge toLarry Miller in the course of the investigation of the charges in this matter and thatsince Robert Miller was restrained during his interview with Larry Miller by knowl-edge of the existence of the hidden listening device, the agent of the General Counselof the Board was thereby obstructed in his investigationThe sole testimony adduced by the General Counsel in support of the charge thatRespondent ordered Robert Miller to give false evidence is the following:Q. Did you have a conversation with Lessor concerning the presence of theBoard AgentA.Well,Mr. Lessor called the men together and said there was a fellow herefrom-now I know it is the National Labor Relations Board, at the time I did not,and he wanted to ask questions pertaining to Gossmeyer.And he told me, hesaid, well you didn't fire him. So that there isn't anything you can tell him aboutit.So just go in and see what he wants to know GRAND-CENTRAL CHRYSLER, INC.199Q. Did Mr. Lessor tell you what to tell Mr. Miller, Larry Miller?A. No, he didn't tell it to me-any words to tell him.He wanted to find outabout the firing of Gossmeyer and he says to me, you didn't fire himSo youwouldn't know anything about it.7Since this testimony is vague and ambiguous, and is obviously subject to validinferences other than an intent to have the witness supply false evidence to the agentof the General Counsel, I find that the evidence does not support the allegation ofthe complaint that Respondent obstructed an investigation conducted by the Boardby directing that false information be given to the Board in this proceeding.There remains, however, a most difficult question to be disposed ofRobertMiller knew and was conscious of the presence of the hidden listening device. Bothhis testimony and that of Respondent supports the finding that the apparatus couldbe used, surreptitiously, by the simple process of unlocking a padlocked room.Thisraises the question of whether Respondent should be held responsible for placing asupervisor,without intent on the Respondent's part, in a position where he wasrestrained in freely communicating with an agent of the General Counsel of theBoard in the course of his official investigation.I am constrained to hold that Respondent is not responsible in such a case.Whilethe processes of the agency were obstructed to some extent in this situation, the evi-dence will only support the conclusion that this was unintentional.The Respond-ent should be held responsible only for the intended or reasonably foreseeable con-sequences of its acts, not for the fortuitous or accidental consequences of its actions.It is therefore recommended that the allegations of the complaint that Respondentillegally kept its employees' union activities under surveillance or illegally inter-fered with or obstructed an investigation conducted by the Board, by keeping suchinvestigation under surveillance, or illegally directed that false information be givento the Board, be dismissed.B. The discharge of Kenneth Gossmeyer, Ji.1.Gossmeyer's employment and union activitiesGossmeyer was first employed by Respondent as a salesman on June 17, 1964.When Gossmeyer quit after 2 days of employment, he was called by Sam Polly, whowas a closer at the time, and requested to come back in to discuss reemployment.Gossmeyer talked to Polly, Siokos, and Jack Buttitta and was prevailed upon toreturn to work on the basis of certain improvements in benefits, chief among whichwas Respondent's agreement to raise his weekly wage from $50 to $75. SinceRespondent's normal practice seems to have been to start salesmen at $50 or lessand salesmen were raised to $75 after some period of service, these additional bene-fits constitute some suport for Gossmeyer's claims that Respondent regarded himwell as a salesman at the time.Gossmeyer apparently returned to work for Respondent on June 26.He claimsthat by various friendly comments, chiefly from Jack Buttitta, Respondent indicatedits satisfaction with his work and attitude.These claims are denied by RespondentRespondent's asserted complaints and dissatisfaction with Gossmeyer will be con-sidered hereinafter.Itmay be noted at this point, however, that it was generallyagreed by all witnesses who testified that the average weekly sales of a salesman atRespondent's operations was three cars per week.This is borne out by records oftwo full-time salesmen, alleged to have sales opportunities comparable to Gossmeyer.Gossmeyer was paid commissions on only 14 cars in a little more than 8 weeks ofemployment.Gossmeyer claims, however, that he sold other cars for which he wasnot paid commissions. I note that even if Gossmeyer were credited with all of thesales claimed by General Counsel (23 to 24), he would then only average about 3cars per week for the period of his employment.There is no basis, therefore, toconsider Gossmeyer a superior salesman in terms of sales for this period.On July 25, Gossmeyer joined the Union; thereafter he talked to 10 of Respond-ent's salesmen concerning the Union on or about Respondent's premises. So far asis shown, only one of these employees signed a card for the Union, one other havingpreviously signed.A substantial part, if not nearly all of Gossmeyer's activities inregard to the Union, occurred during the first 2 weeks of August.During this periodSam Polly seems to have taken a particularly active interest in Gossmeyer and theUnion.Zrelak testified that from the first of August Polly kept asking him whether7Lessor denied that he told anyone to tell Larry Miller anything but the truth, butdoes not otherwise contradict Robert Miller's testimony 200DECISIONSOF NATIONALLABOR RELATIONS BOARD`lehad joined the Union and whether the Union had enough members Polly alsotold Zrelak that as a former member of "management," he knew that the Unionwould not do any good there.About this time, Polly had the conversation with Jack Buttitta about the Union,previously considered, in which Buttitta questioned Polly about the union activitiesgoing on at Respondent's operations.Also about this time, Robert Miller had a conversation with Jack Buttitta in whichButtitta asked him if he had heard anything about a union.When Miller stated hehad heard rumors to that effect, but no one had spoken to him about it, Buttittastated that he hard heard rumors also and was interested in knowing the truth aboutthe matter.Miller told Buttitta that he had heard that Gossmeyer was to be theunion steward and states that both of them laughed at this because they thought thatGossmeyer was "kind of young to have a responsible job like that."Miller stated,after referring to a problem that Gossmeyer was having with Feldman in the creditdepartment, that Buttitta said that this was his business, and if Gossmeyer did notwork out he could be let go.When Miller said this might be difficult with a union,Buttitta replied, "Maybe we can hope he falls down and breaks a leg or something." 8The rumor that Gossmeyer would be the union steward was also not unknown toSam Polly.According to Gossmeyer, Polly talked to him several times, during whichconversations Polly inquired as to whether Gossmeyer was a union member andwho else was a union member and "kidded" with Gossmeyer with respect to hisbeing the union stewardThereafter,Gossmeyer states that Polly came out andwhispered to him, "Goss, they just asked me about being a union steward.You areon your way out, the heat is on." The record is not satisfactory that Polly identified"they."Gossmeyer clearly interpreted "they" to mean Siokos and Jack Buttitta.Polly denied that he told Gossmeyer that Buttitta and Siokos had questioned himas to whether Gossmeyer was a union steward or that he told Gossmeyer that theheat was on and he was on his way outHowever, when asked whether he had everhad a conversation with Gossmeyer of this nature, Polly answered, "The conversa-tion was just about union, that was all-and him and I discussed it."At anotherplace, Polly admitted he might have told Gossmeyer that "the heat was on," but onlyin terms of selling more cars. I believe that Gossmeyer's account of the conversa-tion is the more credible, and, in fact, is not substantially denied by Polly.However,since Polly has been found not to be an agent of Respondent in these matters, thesestatements are not binding upon Respondent and are included here for the light theymay shed upon Respondent's claim that it was without knowledge of the union activi-ties going on at its place of business, a claim considered hereinafter.During this period, also, Robert Miller questioned salesman Zrelak as to whetherGossmeyer had induced him to join the Union and suggested that Vern "take hissignature out of the union."Gossmeyer asserts that within the last 5 or 6 days of his employment Respondent'sattitude toward him changed noticeably. In essence he claims that no one wouldtalk to him and that the closers, without good reason, would not accept his "deals "In Gossmeyer's words, "I got nothing but static from them within the last four or fivedays."This asserted change in attitude on the part of Respondent is supported to someextent by the testimony of Joseph Buttitta, president of Respondent, who testifiedthat Respondent decided to check into rumors that Gossmeyer had a criminal recorda few days before his discharge, "because of his atttude, because of his action, wegot a little suspicious of it."8In response to leading questions referringtokiller's testimony, Jack Buttitta deniedthe substance of this conversation.On consideration of their demeanor and analysis oftheir testimony,Miller's testimony with respect to this conversationis creditedHistestimony was clear and convincing,showing no evidence of the hostility to Respondentclaimed in Respondent's brief.In fact,I had the distinct impressionthatMiller testifiedagainst Respondent with a measure of restraint.This was particularly evidenced in themanner of giving his volunteered statement that Respondent had been havingtroublewith Gossmeyer in its credit department,in explanation of Buttitta'sstatement thatGossmeyer could be let go if he did not work out. Buttitta,on the other hand,tendedto be vague,evasive and argumentative,except when traversing specific testimony GRAND-CENTRAL CHRYSLER, INC.201Respondent'sallegedproblems with Gossmeyer as an employee were assertedlybrought to a head by his absence from work on Monday, August 17.9 Siokos testi-fied that on this day a lady called and told him that Gossmeyer was sick at home inbed.Later that day he hadan occasionto call Gossmeyer to obtain some informa-tion fromhim andreceivedno answer.Siokos states that was what made him finallydecide to let Gossmeyer go.Mrs Gossmeyer was called by General Counsel and denied making any such calltoRespondent.Gossmeyer,himself,wasnot questioned about this alleged call.Gossmeyer, however, asserted that 3 weeks prior to this date he had found out thatan acquaintancewas goingboar hunting on August 17 and requested Manager Les-sor for permission to take off on that day.He states that Lessor gave his permis-sion,but advised Gossmeyer not to tell anyone where he was going, presumably toavoid problems with other salesmen who might want to take offHowever, onAugust 17, Lessor hadbeenon his vacation for about 2 weeks.The record showsthat this was known to other employees, and, based on the nature of the operationinvolved, it is inferred and found that Gossmeyer was aware of this.Lessor wasnot questioned about this conversation with Gossmeyer and did not deny it.Implicit in Gossmeyer's testimony on this point is the assumption that, havingreceived permission from Lessor 3 weeks previous to be off on August 17, and with-out any indication that this was known to Siokos or any other representative ofRespondent, there would be no problem in respect to his taking off on this day with-out any current notification to Siokos or other management of Respondent.Thisposition is not convincing.Respondent is snown by the record to be sensitive toproblems of attendance and even has a practice of fining employees for unexcusedtardiness of an aggravated nature.Gossmeyer and other employees clearly wereaware of this. In addition, this absence occurred lust at the time when Gossmeyer,according to his testimony, was being ostracized by management of the Respondent,and "getting nothing but static "As previously noted, I have found Siokos' testimony generally not acceptable.However, in this instance, because of Gossmeyer's failure to deny having someonecall Siokos to assert he was sick, and because, as considered above, the assertion thathe would take off, under these circumstances, without notifying Respondent, is farfrom convincing, I accept Siokos' testimony that some female did call him andreported that Gossmeyer was sick that day and that he did call Gossmeyer at his homeand received no answer.While this finding furnishes substantial support for the contention that Gossmeyerwas discharged for this unexcused absence, Respondent's own actions raise certainquestions as to whether this was actually the reason for Gossmeyer's discharge.Thus,when Gossmeyer came in to work the following day, he was not discharged or ques-tioned concerning his absence, but was permitted to work. In fact, nothing wasapparently said to Gossmeyer even though he was 10 minutes late that morning andhis card is marked "late."Gossmeyer had his regular day off on Wednesday,August 19, but Respondent made no effort to notify him at his home, so far as isshown, that he was being terminated. Instead, Siokos called Robert Miller at homein the evening and told him to remove Gossmeyer's timecard from the rack the nextmorning.Siokos told Miller that he should tell Gossrneyer "that business was slowand we lust can't carry too many people on the payroll." 19Miller carried out theseinstructions the next morning, August 20.At the time Respondent admittedly wasrunning anewspaper advertisement for additional salesmen and shortly thereafterhired additionalsalesmen.The necessity of ascertaining Respondent's true motive for terminating Gossmeyeris further complicated by the fact that when Joseph Buttitta wrote to the RegionalDirector of the Board, in answer to his request for Respondent's position with respectto the charges in this matter, the only specific reason given for Gossmeyer's dischargewas "tardiness." In addition, Buttitta denied that Gossmeyer was discharged discrimi-natorily, denied that Respondent had any knowledge of Gossmeyer's union activities,and asserted that Respondent was unionized in its shop, but had not been advisedof any union activity relative to its salesmen. Joseph Buttitta testified that he obtainedthis information by talking to the managers and asserted, in essence, that this letter,typed by himself, was meant to be brief rather than all-inclusive.sThis date is fixed from Gossmeyer's timecard, Respondent's Exhibit No 3(j)Therecord issomewhatconfusingas to the dateThe timecard has Gossmeyer marked as"sick"on this date.11 Siokos'denial that he so advisedRobert Milleris not credited. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Respondent's asserted lack of knowledge of Gossmeyer's union activitiesOn the basis of the record in this matter, Respondent's contention that Siokos wasunaware of Gossmeyer's union activities is not at all convincing 11As has beenfound, Siokos questioned Zrelak about Gossmeyer's union activities.Also, althoughthere may be some question as to the exact wording of the conversation, I am satis-fied that Siokos spoke with Vern about Gossmeyer in connection with the union activi-ties then going on.These activities were known to both Polly and Robert Miller, whoconversed with management concerning the Union. Jack Buttitta, who was clearlynot as close to Respondent's small group of salesmen as was Siokos, was also awareof Gossmeyer's connection with the union activities at Respondent's operationsThedegree of consultation on these matters among the management group is shown byJoseph Buttitta's testimony that even the rumor of Gossmeyer's criminal record wasdiscussed by the officers and managers just before his dischargeI have also notedthat Siokos had no difficulty in picking up the rumor of Gossmeyer's criminal recordfrom general conversation among the salesmen, apparently during this same periodwhen Gossmeyer was engaged in activities on behalf of the Union.12On the basis of the record in this matter, I find that Siokos was aware of Goss-meyer's union activities prior to the date of his discharge.3.Gossmeyer's alleged unsatisfactory serviceRespondent contends, in short, that not only was Gossmeyer absent without excuseon August 17, but that he had been a generally unsatisfactory employee before thattime.Respondent contends that practically from the time he was employed, Goss-meyer had been excessively tardy, had problems with Mr. Feldman in the creditdepartment and had to be told to stay out of Feldman's department, was frequentlymissing from his position on the used-car lot during working hours and was seentalking to girls at the nearby bus stop during some of these times, misrepresentedwarranties on used cars, balances, and monthly payments to customers, and promisednew tires to customers when Respondent equipped used cars only with retreaded tires.These asserted delinquencies, together with the discovery that Gossmeyer had acriminal record, are stated to be the reasons which convinced Siokos to dischargeGossmeyer when he discovered that the latter had taken off without proper excuse.The General Counsel and Gossmeyer, on their part, contend that Gossmeyer wasan energetic employee, who had been favored by Jack Buttitta at the outset of hisemployment; who had no problems of any kind with the credit department or Feld-man; who never misrepresented warranties, or improperly promised new tires, ormisrepresented monthly payments or balances to customers; who had been excusedfor all of his tardiness (except one instance of 15 minutes); was not missing from hispost during working hours without permission; and had not been warned or dis-ciplinedby anyonein management.13After full and careful study of this testimony, and the record as a whole, I havecome to the conclusion that neither the version of the Respondent nor that of Goss-meyer is entitled to full credence. It would unduly lengthen this Decision to discusseach of the items involved.The following, however, will indicate the basis of theconclusion reached by me concerning the criticisms of Gossmeyer's service withRespondent."Respondent argues in its brief (transcript references omitted) : "General Counsel'sonly evidence of Slokos' knowledge of Gossmeyer's so-called union activities appears fromVern's fabrication.The Government could not link Miller's alleged questioning of Zrelakto Siokos because there was none, and regardless of my resolution of Zrelak's claim thatSiokos questioned him, the fact remains that Gossmeyer's union inklings were not afactor inhis dismissalFurther, Sam Polly and Jack Buttitta as well as Siokos deniedhaving discussed Gossmeyer as Gossmeyer hypothesized . .Nor did Jack Buttittacommunicate to Siokos the substance of Robert Miller's remarks, if the conversationever occurred.Actually Jack did not learn about Gossmeyer's fate until after thedismissal."I'When asked the source of his knowledge of Gossmeyer's alleged delinquencies, Siokosstated, "How did I find out?I am there all they long. I know what is going on in theplace.Every deal comes through my hands or Mr. Lessor's." [Emphasis supplied ]13On the point of Gossmeyer's criminal record, it is admitted that Gossmeyer pleadedguilty to the charges against him, was sentenced to a term of 3 to 5 years in the peni-tentiary, was paroled and his civil rights restored to him by the State of Illinois GRAND-CENTRAL CHRYSLER, INC.203Respondent paints so black a picture of Gossmeyer,practically from the outset ofhis employment,that it is difficult to believe that any reasonable employer would haveretained him 8 weeks under the circumstances.However, the undisputed facts showthat Respondent made a special effort to retain Gossmeyer in its employ and paidhim a premium wage to persuade him to return to Respondent as a salesman.Nor didRespondent discipline or penalize Gossmeyer for any of these alleged delinquencies.One of Respondent's chief complaints asserted against Gossmeyer concerns histendency to be late to work.Respondent is shown to impose substantial fines uponemployees for tardiness,although, on the other hand, it also appears that Respondentdisplays considerable leniency for instances of tardiness that are excused.Thus,Polly testified that, "I have been late most of the time, sir,and nothing has been said.As a salesman,fifteen,twenty minutes or even a half an hour ...." The recordshows that other employees have been substantially and repeatedly fined for tardiness,but Gossmeyer was not so fined. It is clear that Respondent either excused or con-doned Gossmeyer's tardiness until the last part of Gossmeyer's absence without properexcuse on August 17.14In the case of Gossmeyer's alleged misrepresentations to customers,the testimonyof Siokos and Lessor on the issue was so generalized and hypothetical that these wit-nesses appeared to be describing Respondent'soperations generally, rather thanGossmeyer's inadequacies specifically.Indeed, Siokos admitted that other salesmenhad been guilty of the same practices,and named Zrelak and O'Grady as two of theoffenders.Inconsistently,Lessor at first denied that anyone other than Gossmeyerhad engaged in such practices,but later agreed to some problem with these two inthis respect and possibly a few others whom he asserts were terminated for the samereason. In any event,a close analysis of the testimony on this point clearly indicatesthat the Respondent's complaint was not so much that Gossmeyer misrepresentedpayments and balances to the customer,as the fact that he is alleged not to havebrought the customer in to the closer at a price satisfactory to the Respondent, requir-ing the closer to work up the price to a satisfactory figure.However,this is clearlythe function of the closer,and hardly qualifies as misrepresentation to customers.15Both Siokos and Lessor testified that Gossmeyer wandered away from the lot andcould not be found.According to Lessor,apparently Gossmeyer was first warnedabout this when he was rehired on June 26 and, from that time forward Lessor statesthat he talked to Siokos every week,occasionally two or more times a week, aboutthis problem.However, I am unsure whether Lessor's testimony as to this concernedGossmeyer's alleged absences from the lot,or Gossmeyer's alleged unexcused tardi-ness, since Lessor tended to advert to both of them together.I have further difficultywith the testimony on this issue because the recollection of both Siokos and Lessortended to fail at material points in the interrogation.Thus, when originally asked on direct examination if he made "any observationwhile you were there with respect to whether Gossmeyer stayed on the job after he14General Counsel in his brief renews his motion to strike Respondent'sExhibit No. 8,which Respondent offered as a comparative compilation of the timecards of its employeeswith respect to punctuality.The summary was received,provisionally,on the basis of therule permitting summaries of voluminous documents,see 4 Wigmore,Evidence§ 1230,subject to the right of General Counsel tocheck theoriginal documentsAftersubstan-tial testimony had been given concerning the exhibit,General Counseladvised that theexhibit was in material part inaccurate and sought to have it strickenUponconsider-ation of the record at that point,I denied the motion to strike because of the testimonyalready in the record and the inappropriateness of striking the exhibit on the basis ofcounsel's bare assertion of inaccuracy.However,General Counsel was afforded oppor-tunity to show the respects in which the document is inaccurate and has done so byoffering copies of the timecards upon which Respondent'sExhibitNo 8 isbased, andthese have been received in evidenceNevertheless,because of the substantial testimonyin the record which was given in connectionwith thisexhibit and because some prejudicemight result from striking the exhibit at this late date,the renewed motion to strike isdenied.I consider,however,that because of inaccuracies and omissions in the exhibit itis entitled to no weightThus, it has been noted that while Sam Polly's timecards indi-cate that he was late 14 times out of 18 daysbetween August1 and 19, 1964,Respond-ent'sExhibit No. 8 indicates that he was punctual during this entire periodIt alsoappears that times for which certain salesmen were assessed fines for being late duringthe period covered by Respondent'sExhibit No. 8 do not appear on that exhibit at all.15Respondent's claim of misrepresentation of warranties and alleged promises of newtires on used cars are of a similar character and are similarly unconvincing 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDchecked in," Siokos answered, "No "Thereafter Siokos testified that he observedGossmeyer missing from the job during working hours after counsel for Respondentwas permitted by leading question to refresh his recollectionSimilarly, when asked whether he saw Gossmeyer with persons other than customersduring working hours away from the lot, Lessor testified, "If he were away from thelot, I wouldn't know where he would be.Now he had one particular spot he wassupposed to be.Now, if he spoke to people outside of that, I don't know who theywould be."However, when his recollection was refreshed, he readily recalled thathe had seen Gossmeyer at the bus stop talking to girls waiting for a bus and hadtalked to Gossmeyer about this "more than one time."All of the testimony with respect to these alleged derelictions of Gossmeyer weregeneral, without specification of instances (other than the girls) or times (other thanLessor's testimony that this had been going on since June 26).However, Gossmeyer also impressed me as prone to generalizations, exaggeration,and impreciseness in his testimony, requiring that his testimony also be consideredwith care.Thus, although Gossmeyer emphasized his zeal for selling automobiles,and asserted, with some justification, that he worked longer hours than scheduled,1Chis sales record does not reflect that the Respondent was benefited thereby.Fuither, although Gossmeyer claims, without equivocation, to have had no prob-lems with the credit department or Feldman, the credible testimony of RobertMiller, a witness for the General Counsel, was that Gossmeyer created an internalproblem for Respondent in Respondent's organization because of friction betweenhimself and the credit department, and it is so found.In another instance, apparently in respect to Respondent's claim that he had mis-represented deals by bringing them in to the closer at an improper price, Gossmeyertestified that, in selling a car, he would not quote a price or agree to a price with thecustomer, but came to the closer with the final price offered by the customer.Origi-nally, however, in describing how a car was sold, he stated that the salesman would"quote a price on an automobile and he would bring it to the manager for approval."Gossmeyer also testified that the closers caused him to lose sales because he "quotedone price and they went up on the price."He had also previously testified to makinga "tentative deal" with the customer before turning the prospect over to the closer.I believe that the fair conclusion from all of the evidence is that Gossmeyer wascertainly less than a fully satisfactory employee, but that his faults were not unusualamong Respondent's employees.However, it is clear that, in a very short term ofemployment, Gossmeyer had been a source of some friction and difficulty in Respond-ent's operation. I so find and conclude.4.Conclusions with respect to the discharge of GossmeyerOut of the welter of conflicting positions urged upon me by the parties here, themost impressive point is the almost complete absence of evidence of union hostilityon the part of the RespondentWhile there were some instances of noncoercive inter-rogation shown, no attempts to interfere with the rights of employees to engage in self-organization, other than one remark by Robert Miller to Vern, appear in the record.Even the statement of Jack Buttitta to Robert Miller that Gossmeyer might be elimi-nated from employment by some fortuitous accident, appears more in a context ofButtitta'snot wanting to be saddled with an unsatisfactory employee as a shopsteward 17 than otherwise. In fact, Robert Miller's account of his conversation withButtitta does not suggest union animus on Jack Buttitta's nartI have also carefully considered the instance in which Siokos deplored the effectthat picketing at Johnson Ford was having on that dealer and the General Counsel'sclaim that Respondent plotted Gossmeyer's discharge, based on Joseph Buttitta'stestimony that management checked into rumors of Gossmeyer's criminal recordbecause they became suspicious of his actions.Neither of these matters constitutes convincing proof of Respondent's union ani-mus.Siokos' remarks about the Johnson Ford picketing were noncoercive andrelated to his sympathy for the employer involved; it does not appear that the16Gossmeyer claimed to have worked a number of nights until 10 o'clock when his shiftwas completed at 7 o'clock because he was "greedy for sales "His timecards bearhim out.17 It would appear from Joseph Buttitta's letter to the Regional Director that Respond-ent was not inexperienced in its repair shop in dealing with unions GRAND-CENTRAL CHRYSLER, INC.205Charging Party here was involved in that picketing Joseph Buttitta's testimony notonly does not establish a plot against Gossmeyer,but, indeed,evidences a legitimateinterest in information about an employee,quite probably stirred up by his unionactivities.General Counsel'smain reliance,it appear to me, is based,not so much on affirma-tive proof that Repsondent was out to break up the Union, as on the assertion thatRespondent had no reason for discharging Gossmeyer and that the reasons givenwere so lacking in merit and so inconsistent that they must be considered as onlypretexts for Gossmeyer's discharge.As has been previously found, however,Respondent had reason for dischargingGossmeyer,based upon his absence on August 17, and put its decision to do so ineffect prior to the start of Gossmeyer'snew workweek on Thursday of that week.18Further, while Respondent's attempted proof of Gossmeyer's unsatisfactory conductwas overdone,itwas not completely wide of the mark. In addition,I have notedthat the record evidences a rather substantial turnover of salesmen at Respondent'soperations,which indicates that the termination of Gossmeyer was not an anomalyin an otherwise stable picture of employment.I am not persuaded otherwise,in the circumstances of this case,by the fact thatGossmeyer was told that he was being let go because business was slow, while theRespondent was employing other salesmen,or by the fact that Joseph Buttitta, theadministrative rather than the operating head of Respondent,advised the RegionalDirector that Gossmeyer was discharged for tardiness.19While the resolution of this issue is not free from doubt,I am not persuaded, onthe basis of careful consideration of the record as a whole, that General Counsel hassustained his burden of proving by a preponderance of the evidence that Respondentdischarged Kenneth Gossmeyer because of his union membership or activities andtherefore recommends that this allegation of the complaint be dismissed.Upon the basis of the foregoing findings of fact, and upon the entire case, I makethe following:CONCLUSIONS OF LAW1The Respondent is engaged in commerce within the meaning of Section 2(6)and (7)of the Act2Automobile Salesmen and Miscellaneous Workers Union,Local 192, is a labororganization within the meaning of Section 2(5) of the Act.3By the activity of Robert Miller in advising an employee that his compensationwould depend upon disaffiliation from the Union as described in section IV, above,Respondent interfered with, restrained,and coerced its employees within the meaningof Section 8(a)(1) of the Act, thereby engaging in an unfair labor practice affectingcommerce within the meaning of Section 2(6) and(7) of the Act.4.Respondent did not interfere with, restrain,or coerce its employees in the exer-cise of their rights under Section 7 of the Act by interrogation of employees or bythe conduct set forth in section IV, above, allegedly constituting obstruction of theBoard's processes or surveillance.Respondent did not discharge Kenneth Gossmeyer,Jr , in violation of Section 8 (a) (3) and(1) of the Act.RECOMMENDED ORDERHaving found and concluded that the Respondent has not engaged in any unfairlabor practices in violation of the Act,with the exception of an isolated action by aminor supervisor,and it appearing that the issuance of an order to remedy thatisolated act would not effectuate the purposes of the Act, it is therefore recommendedthat the complaint in this matter be dismissed in its entirety.18Gossmeyer's timecards show his day off was Wednesday and his new workweek beganon Thursday.19 Joseph Buttitta(lidnot participate in the decision to discharge Gossmeyer andlearned of the basis for his discharge from otheisIt appears from the testimony ofSiokos that Buttitta did not talk with him about the matterGeneral Counsel also refersto the fact that Buttitta wrote "Wiseacre N. G " on Gossmeyer's pay records.However,the evidence reveals similar comment about another discharged employee placed on hispay record by Buttitta and I cannot find that this was unusual action on Buttitta's part